Citation Nr: 1545866	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-05 661	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a left shoulder disability. 
 
4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a gastrointestinal disability, to include diverticulitis and gastroesophageal reflux disease (GERD). 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorders.



REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1999 to April 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO, in part, denied service connection for the disabilities on appeal.  The Veteran appealed this rating action to the Board.  

The Veteran was scheduled for a Travel Board hearing in August 2011 but requested postponement to ensure representation by The American Legion (the then-current representative).  The Veteran was then scheduled for a hearing in November 2011.  He submitted a letter in November 2011 acknowledging that he was scheduled for a hearing, but that he did not receive notice.  Rather than requesting a new hearing, the Veteran indicated that he had discussed the claims process and understood what evidence was needed to support his claims.  He then requested an extension to submit evidence.  A 60-day extension was granted, but the Veteran did not submit any additional information.  He has, subsequently, changed representation to his state representative.  Therefore, the Board will proceed with adjudication of the claims.  See 38 C.F.R. § 20.702(d) (2015).

Regarding the claim for service connection for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record does not show that the Veteran has ever been diagnosed with PTSD.  However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated on the title page is consistent with Clemons.

These claims were previously before the Board in October 2014 and February 2015.  In February 2015, the Board remanded the matters on appeal for additional substantive development.  The appeal has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that prior to further appellate review of the claims additional substantive and procedural development is necessary as outlined in the paragraphs below.  

A.  Substantive Development-Orthopedic and Gastrointestinal Disability Claims

A remand is necessary to ensure compliance with the Board's February 2015 remand directives.  In its February 2015 remand directives, the Board instructed the AOJ, in part, to schedule the Veteran for VA examinations to determine the etiology of any currently diagnosed low back, cervical spine, left shoulder, right foot, and gastrointestinal disabilities.  Pursuant to the Board's remand directives, a VA physician examined the Veteran in June 2015.  (See VA fibromyalgia, intestine, esophageal, arm/shoulder, knee/lower leg, neck/cervical spine and spine examination reports).  Regarding the claims for service connection for his various orthopedic disabilities (i.e., low back, cervical spine, left shoulder and right foot disabilities), the Board requested, in part, that the VA examiner provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any diagnosed low back, cervical spine, left shoulder, and right foot disability, to include manifesting as fibromyalgia, had its causal origins in service, to include the noted complaints of swollen joints in March 2002 (i.e., the Veteran complained, in part, of swollen joints on a March 2002 service separation report).  (See February 2015 Board remand).  At the June 2015 VA Fibromyalgia examination, the VA physician diagnosed the Veteran with fibromyalgia.  The examiner did not provide an opinion as to the etiology of the Veteran's fibromyalgia, notably its relationship to military service and the complaints of swollen joints in 2002, as directed by the Board in its February 2015 remand directives.  (See June 2015 VA Fibromyalgia examination report).  

In addition, and with respect to the claim for service connection for a gastrointestinal disability, the Board directed that the VA examiner provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran currently experienced a chronic gastrointestinal disability, to include GERD and/or diverticulitis and, if so, was it at least as likely as not that such disablement had causal origins in service, to include complaints of adverse food reactions (i.e., at service entrance, the Veteran was noted to have had a distant history of an allergy to shellfish.  His gastrointestinal system, however, was evaluated as "normal.  A March 2002 service discharge examination report reflects that he reported having an "adverse reaction to food.") The Board also requested in February 2015 that the VA examiner indicate if any present gastrointestinal disability was separate from the noted pre-service food allergies.  With respect to the noted food allergies, the VA examiner was requested to provide an opinion as to whether it was at least as likely as not that service aggravated the disability beyond the natural course of the disease process.  (See February 2015 Board remand).  

The June 2015 VA examiner diagnosed the Veteran with GERD.  The VA examiner noted that the Veteran had an episode of diverticulitis in 2004 and that it had resolved.  The VA examiner, however, did not provide an opinion that addressed the etiology of the Veteran's diagnosed GERD, to include whether it was separate from the noted pre-service food allergies, or whether the noted food allergies had been aggravated beyond their natural course, as directed by the Board in its February 2015 remand directives.  

The Board finds that its February 2015 remand instructions have not been complied with; thus, another remand is warranted in order to obtain supplemental opinions from the VA physician who conducted the June 2015 VA fibromyalgia and Esophageal/Intestine examinations.  (If the June 2015 VA examiner is unavailable, the AOJ should request that another specialist provide the requested opinions.)  Stegall v. West, 11 Vet. App. 268 (1998).

B. Procedural Development-All Claims

The Veteran is represented by Michigan Veterans Affairs Agency (MVAA).  (See VA Form 21-22a, Appointment of Veterans Service Organization as Claimant's Representative, dated and signed by the Veteran in February 2014).  

The record does not contain a VA Form 646 or any other indication that the Veteran's Benefits Management System (VBMS) electronic record was reviewed by MVAA prior to the Veteran's appeal being recertified to the Board on September 11, 2015.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required, or MVAA must be afforded an opportunity to submit such because additional evidence consisting of service personnel records and June 2015 VA examination reports (i.e., VA fibromyalgia, intestine, esophageal, arm/shoulder, knee/lower leg, neck/cervical spine and spine examination reports) addressing, in part, the etiology of the claimed disabilities on appeal were added to the record while the case was in remand status.  In addition, the Board's February 2015 remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2015).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative, MVAA, should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the service connection claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendums, in the form of supplemental medical opinions, from the physician who conducted the June 2015 VA Fibromyalgia and Intestine/Esophageal examinations (or another appropriate medical professional if the June 2015 VA examiner is unavailable).  The Veteran's Veterans' Benefits Management System and Virtual VA electronic records must be made available to the June 2015 physician or other reviewer. 

Based on review of the electronic record and (prior) examination of the Veteran in June 2015, the June 2015 VA physician, or other qualified clinician, should provide supplemental opinions that address the following: 

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed fibromyalgia had its causal origins in service, to include the noted complaints of swollen joints at service separation in March 2002?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed GERD had its causal origins in service, to include complaints of adverse food reactions.  The June 2015 VA examiner, or other qualified clinician, must specifically indicate whether the diagnosed GERD is separate from the noted in-service food allergies reported to have existed prior to service.  In addition, the June 2015 VA examiner, or other qualified clinician, must provide an opinion as to whether it is at least as likely as not that the Veteran's noted food allergies were aggravated beyond the natural course of the disease process during military service. 

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the reviewer shall provide a complete explanation for why this is so.  In so doing, the reviewer specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

2.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

3.  Afford the Veteran's representative, Michigan Veterans Affairs Agency, an opportunity to review the Veteran's electronic record and submit a completed VA Form 646 or equivalent written argument on the issues on appeal. 

If the representative cannot be contacted or does not timely respond to the request for submission of a VA Form 646, the Veteran should be so notified to ensure that his due process rights are protected.

4.  After completing the above, readjudicate the service connection issues remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Again, the Veteran's representative should be afforded the opportunity to submit a VA Form 646.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

